Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on October 13, 2022 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bookbinder et al. (US 2018/0203184 A1) in view of Bickham (US 2006/0045450 A1).
Regarding claim 1, Bookbinder discloses an optical fiber comprising: a glass core defined by a central core region surrounded by an outer core region, wherein the central core region has a centerline dip having a centerline width (see Fig. 6 showing core having a central region with a dip surrounded by an outer core region).
Still regarding claim 1, Bookbinder teaches the claimed invention except for specifically stating the outer core having an alpha profile in the range of 3-8.  Bickham discloses an optical fiber comprising a central core region having a centerline dip (paragraph 0049) and an alpha profile in the range of 3-8 (paragraph 0011).  Since both inventions relate to optical fibers, one having ordinary skill in the art at the time of the invention would have found it obvious to use a core having an alpha profile in the range of 3-8 as disclosed by Bickham in the fiber of Bookbinder for the purpose of providing improved performance at a plurality of operating wavelength windows.
Still regarding claim 1, Bookbinder further discloses the optical fiber has a macro-bend loss up to 0.27 decibel per turn corresponding to a wavelength of 1550 nanometer at a bending radius of 10 millimeter in Table IV.  The proposed combination of Bookbinder and Bickham teaches the claimed invention except for specifically stating the centerline width and the losses at 7.5 millimeter.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed width and losses in order to reduce transmission loss resulting in a higher quality signal, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Bookbinder discloses the centerline dip has a centerline relative refractive index in range of 0 to 0.35 in Fig. 6 and Table IV.
Regarding claim 3, Bookbinder further discloses the optical fiber has a mode field diameter is in range of 8.7 microns to 9.7 microns at a wavelength of 1310 nanometer in Table IV.  The proposed combination of Bookbinder and Bickham teaches the claimed invention except for specifically stating the attenuation.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed attenuation in order to reduce transmission loss resulting in a higher quality signal, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Bookbinder further discloses the outer core region has a maximum relative refractive index is in the range of 0.3 to 0.4 in Fig. 6 and Table IV.  The proposed combination of Bookbinder and Bickham teaches the claimed invention except for specifically stating the outer core width and central core thickness.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed dimensions since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, Bookbinder discloses the glass core has a core thickness of 3.5 to 6 micrometers in Table IV.
Regarding claim 7, Bookbinder discloses an outer cladding region having an outer cladding relative refractive index near zero in Fig. 6 and Table IV.
Regarding claim 8, Bookbinder further discloses the optical fiber splices with standard single mode fiber in paragraph 0016.  The proposed combination of Bookbinder and Bickham teaches the claimed invention except for specifically stating full compatibility with the claimed categories of fibers.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to have full compatibility with the claimed categories of fibers in order to have a wider range of use and applicability.

Response to Arguments
Applicant's arguments, see pages 4-13, with respect to claims have been considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 2, 2022